DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5,13-15,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheskin (US 20100205831)(hereinafter Cheskin).
Regarding claim 1, Cheskin teaches an insole for footwear (fig 1 is a view of the bottom of the insole, fig 2 is a view of the top of the insole), the insole comprising: an anterior arch 

    PNG
    media_image1.png
    252
    381
    media_image1.png
    Greyscale

Regarding claim 5, Cheskin teaches the anterior reinforcing bridge extends substantially in a lateral direction of the insole (fig 6).
Regarding claim 13, Cheskin teaches the insole comprising a top layer (1), a bottom layer (3), and a bridge layer (2) wherein the bridge layer comprises the anterior reinforcing bridge (fig 6).
Regarding claim 14, Cheskin teaches the bridge layer only comprises the anterior reinforcing bridge (fig 6).
Regarding claim 15, Cheskin teaches a footwear comprising the insole (para [0004]).
Regarding claim 18, Cheskin teaches an insole for footwear (fig 1 is a view of the bottom of the insole, fig 2 is a view of the top of the insole), the insole comprising: an anterior arch support(the metatarsal arch support 5 of the first top layer 1); and a bridge layer (2)comprising an anterior reinforcing bridge (fig 6, the portion of the second gel layer 2 across the anterior arch support 5) having a raised section raised toward the anterior arch support (fig 6) for providing resistance against compression of the anterior arch support (para [0011], the structure is for absorbing shock and providing support to areas of the feet most subject to increased force or pressure), the raised section having a concave surface facing away from the anterior arch support as viewed in an anterior direction of the insole and a convex surface opposed the concave surface and facing the anterior arch support as viewed in the anterior direction of the insole (annotated fig 6).

    PNG
    media_image2.png
    281
    342
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-7, 9-12,16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheskin (US 20100205831).
Regarding claim 2, Cheskin does not explicitly teach the anterior arch support has a maximum length in a longitudinal direction of the insole that is 10% to 30%, of a length of the insole in the longitudinal direction. However, Cheskin teaches the arch support 5 is located between forefront honeycomb cushioning area 22 and the cradle metatarsal gap 33 (figs 1,2, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of Cheskin having a maximum length of 10% to 30% of the length of the insole in the longitudinal direction for the benefit of providing supporting and fitting to the shape of the user’s foot.
Regarding claim 3, Cheskin does not explicitly teach the anterior arch support has a maximum length in a lateral direction of the insole that is 40% to 60% of a local width of the insole in the lateral direction where the anterior arch support is provided. However, Cheskin teaches the metatarsal arch support is located within the stability cradle metatarsal gap (figs 1,2, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support having the maximum length in a lateral direction of the insole that is 40% to 60% of a local width of the insole in the lateral direction for the benefit of providing supporting the arch of the foot under the metatarsal portion.
Regarding claim 4, Cheskin does not explicitly teach the anterior arch support is positioned with its geometrical center point at a distance from a front tip of the insole that is 35% to 45% of a longitudinal length of the insole. However, Cheskin teaches the arch support 5 is located between forefront honeycomb cushioning area 22 and the cradle metatarsal gap 33 (figs 1,2, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of Cheskin being positioned with its geometrical center point at a distance from a front tip of the insole that is 35% to 45% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 6, Cheskin does not explicitly teach the anterior reinforcing bridge is positioned with its geometrical center point at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole. However, Cheskin teaches the portion of the second gel layer 2 is between the honey comb cushioning area 22 and the cradle metatarsal gap 33. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the the portion of the second gel layer 2 ,which is between the honey comb cushioning area 22 and the cradle metatarsal gap 33, being positioned with its geometrical center point at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 7, Cheskin teaches the raised section of the anterior reinforcing bridge only spans a partial distance of a width of the insole where the anterior reinforcing bridge is provided (fig 6).
	Regarding claim 9, Cheskin teaches a medial arch support, a lateral arch support (annotated fig 2); and at least one transverse reinforcing bridge (31 of the stability cradle 3) (annotated fig 1).

    PNG
    media_image3.png
    601
    385
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    403
    media_image4.png
    Greyscale

	Cheskin does not clearly show the transverse reinforcing bridge having two raised sections for providing resistance against compression of the medial arch support and the lateral arch support. However, Cheskin shows in figs 3 and 4, the annotated reinforcing bridge 31 raise upward at the lateral side and medial side of the insole and below the medial and lateral support of the layers 1 and 2. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the transverse reinforcing bridge 31of the stability cradle 3 having two raised sections for the benefit of supporting the longitudinal arch area of the foot on the medial side, controlling or eliminating pronation and controlling or eliminating supination on the lateral side of the foot (para [0025]).
	Regarding claim 10, Cheskin teaches the at least one transverse reinforcing bridge is concave as seen in an anterior direction of the insole (figs 3, 4, the transverse reinforcing bridge 31 extending from medial side to lateral under the layer 2 of the insole and comprising two raised sections at the medial side and lateral side, then the transverse reinforcing bridge is concave as seen in an anterior direction of the insole).
	Regarding claim 11, Cheskin teaches at least one oblique reinforcing bridge (annotated fig 1).

    PNG
    media_image5.png
    630
    311
    media_image5.png
    Greyscale

	Cheskin does not clearly show the at least one oblique reinforcing bridge inclined with respect to an anterior direction of the insole. However, Cheskin shows the annotated oblique reinforcing bridge comprises two ends extending upward toward the medial side and the lateral side of the insole as in figs 3, 4. Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the oblique reinforcing bridge of Cheskin inclined with respect to an anterior direction of the insole for the benefit of supporting the longitudinal arch area of the foot on the medial side, controlling or eliminating pronation and controlling or eliminating supination on the lateral side of the foot (para [0025]).
	Regarding claim 12, Cheskin teaches the insole comprises: a medial arch support and a lateral arch support (annotated fig 2 above), wherein the at least one oblique reinforcing bridge comprises one or two raised sections for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support (the same reasoning in claim 11).
	Regarding claim 16, Cheskin does not clearly teach the partial distance is 30% to 70% of a local width of the insole where the anterior reinforcing bridge is provided. However, Cheskin teaches the arch support 5 is located between forefront honeycomb cushioning area 22 and the cradle metatarsal gap 33 (figs 1,2, para [0043]); and the portion of the second layer 2 extending across the arch support 5 comprising the raised section corresponding to the arch support 5. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the partial distance being provided 30% to 70% of a local width for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160073730, US 20150026998, US 20110247235, US 20080010861, US 6408543, US 4571857, US 3081774, US 20050034328.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732